      Case 3:19-cr-00116-RS Document 162 Filed 12/10/20 Page 1 of 4




   MICHAEL J. SHEPARD (SBN 91281)
 1
    mshepard@kslaw.com
 2 KING  & SPALDING LLP
   50 California Street, Suite 3300
 3 San Francisco, CA 94111
   Telephone:     (415) 318-1200
 4 Facsimile:     (415) 318-1300
 5
     RUSSELL F. MARTINEZ (SBN 317268)
 6    rmartinez@kslaw.com
     CORY L. BURLESON (SBN 322239)
 7    cburleson@kslaw.com
     KING & SPALDING LLP
 8
     633 West Fifth Street, Suite 1600
 9   Los Angeles, CA 90071
     Telephone:    (213) 443-4355
10   Facsimile:    (213) 443-4310
11 Attorneys for Defendant

12 JOHNNY EARL HENDERSON

13
                               UNITED STATES DISTRICT COURT
14
                           NORTHERN DISTRICT OF CALIFORNIA
15
                                  SAN FRANCISCO DIVISION
16

17 UNITED STATES OF AMERICA                  Case No. 3:19-CR-00116-RS

18               Plaintiffs,
                                             STIPULATION AND ORDER TO
19               v.                          CONTINUE STATUS
20 JOHNNY EARL HENDERSON,                    CONFERENCE

21
                 Defendant.
                                             Hon. Richard Seeborg
22

23

24

25

26

27

28
     STIP AND PO TO CONTINUE STATUS CONF                            Case No. 3:19-cr-00116-RS
         Case 3:19-cr-00116-RS Document 162 Filed 12/10/20 Page 2 of 4




 1                                          STIPULATION
 2          The government and defendant in the above-captioned matter, by and through their
 3 counsel, hereby stipulate and agree as follows:

 4

 5          WHEREAS, this case is set before the court for a status conference on December 15,
 6 2020 at 2:30 PM;

 7          WHEREAS, on November 19, 2020, the government presented a tentative plea offer to
 8 counsel for Mr. Henderson;

 9          WHEREAS, consideration of that plea offer requires an evaluation of the impact of that
10 plea offer on overlapping charges pending against Mr. Henderson in Marin County Superior

11 Court;

12          WHEREAS, Mr. Henderson’s counsel in the Marin County case has advised that he has
13 not been able to gather necessary information for that evaluation because the case apparently is

14 not currently assigned to an Assistant District Attorney;

15          WHEREAS, Mr. Henderson’s counsel in the Marin County case has advised that the
16 Marin County case is scheduled for an appearance on December 17, which may provide an

17 opportunity to begin to gather that information;

18          THEREFORE, the parties respectfully request that the Court move the status conference
19 to 2:30 PM on January 5, 2021, or to such other date and time convenient to the Court.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
     STIP AND PO TO CONTINUE STATUS CONF                2                    Case No. 3:19-cr-00116-RS
       Case 3:19-cr-00116-RS Document 162 Filed 12/10/20 Page 3 of 4




           IT IS SO STIPULATED.
 1

 2
     Dated: December 10, 2020                    KING & SPALDING LLP
 3

 4

 5                                               By: /s/ Michael J. Shepard
                                                     MICHAEL J. SHEPARD
 6                                                   RUSSELL F. MARTINEZ
                                                     CORY L. BURLESON
 7

 8                                                  Attorneys for Defendant
                                                    JOHNNY EARL HENDERSON
 9

10

11 Dated: December 10, 2020                UNITED STATES ATTORNEY’S OFFICE

12

13                                         By:      /s/ per email authorization
                                                    YOOSUN KOH
14
                                                    Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP AND PO TO CONTINUE STATUS CONF           2                     Case No. 3:19-cr-00116-RS
       C
       Case 3:19-cr-00116-RS Document 162 Filed 12/10/20 Page 4 of 4




 1                                                ORDER
 2 GOOD CAUSE THEREFORE having been shown, based upon the December 10, 2020 stipulation

 3
     of the parties, IT IS HEREBY ORDERED THAT the status conference scheduled for 2:30 PM on
 4
     December 15, 2020, is continued to 2:30 PM on January 5, 2021.
 5
            The Court finds that exclusion from the time limits applicable under 18 U.S.C. § 3161, the
 6
     period from December 15, 2020, through January 5, 2021, or as soon thereafter as practicable, is
 7
     warranted based on the need for adequate preparation, and that the ends of justice served by the
 8
     continuance outweigh the best interests of the public and the defendant in a speedy trial.
 9

10

11          IT IS SO ORDERED.

12
           December 10, 2020
13 DATED: ___________                                     ________________________________
                                                          HONORABLE RICHARD SEEBORG
14                                                        United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PROPOSED ORDER                                       2                    Case No. 3:19-cr-00116-RS
